Case 1:19-cv-09617-KPF Document 67-12 Filed 06/21/21 Page 1 of 5




          EXHIBIT L
               Case 1:19-cv-09617-KPF Document 67-12 Filed 06/21/21 Page 2 of 5




CONFIDENTIAL                                                                      NEWS000005
               Case 1:19-cv-09617-KPF Document 67-12 Filed 06/21/21 Page 3 of 5




CONFIDENTIAL                                                                      NEWS000007
               Case 1:19-cv-09617-KPF Document 67-12 Filed 06/21/21 Page 4 of 5




CONFIDENTIAL                                                                      NEWS000008
               Case 1:19-cv-09617-KPF Document 67-12 Filed 06/21/21 Page 5 of 5




CONFIDENTIAL                                                                      NEWS000009
